Citation Nr: 0216661	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  94-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a right fifth toe 
disability under 38 C.F.R. § 4.71a (2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO rating decision.  This 
case was previously before the Board in February 2000, when 
it was remanded for additional development.


FINDING OF FACT

The veteran's service-connected right fifth toe disability is 
manifested by a flexion deformity of the proximal 
interphalangeal joint of the right fifth toe, pain on use, 
incoordination, weakness, and numbness.


CONCLUSION OF LAW

The criteria for an assignment of a disability rating of 10 
percent for a right fifth toe disability under 38 C.F.R. 
§ 4.71a have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5284) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, the pertinent evidence of record 
includes an October 1993 statement from M.R.S., DPM, that 
indicates that the veteran was apparently treated for a 
debridement of necrotic tissue, osteoarthritis, and a reflex 
dystrophy of, presumably, the right foot.  

In a May 1994 statement, the veteran indicated that his right 
foot had caused him much pain.  He reported that he had had 
trouble walking and had been using a cane as prescribed by 
his physician.  

The veteran was afforded a VA examination in January 1997.  
The veteran reported having had an intermittent aching pain 
for the past few years.  He denied any restriction in his 
range of motion.  He reported that his pain worsened in cold 
and damp weather.  He reported that he used over-the-counter 
medications for pain.  Upon examination of the right foot, no 
bony abnormality was noted.  There was no swelling.  There 
was no pain on palpation of the right foot.  The range of 
motion of all of the right toes was within normal limits.  X-
rays of the right foot revealed no fracture, but a mild 
hallux valgus deformity.  The veteran was diagnosed with 
status-post trauma to the right foot with residuals.  

The veteran was afforded a VA examination in August 1998.  He 
reported that the pain in his right fifth toe affected his 
full-time position as a landscaper as his symptomatology was 
greatly affected by cold weather.  The veteran also indicated 
that his toe became swollen and painful in wet weather as 
well.  He reported that when his right fifth toe was swollen, 
he had great difficulty in walking or maintaining his 
position.  The veteran also indicated that he also had 
trouble wearing shoes that fit because his shoes rubbed 
against the right fifth toe quite frequently when it was 
swollen.  The veteran also reported that his right fifth toe 
became red and hot.  He felt that his right foot was weak and 
stiff.  He used over-the-counter medications for his pain.  
He did not have crutches, braces, a cane, or corrective 
shoes.  Surgery had not been suggested, and the veteran did 
not use shoe inserts.  Examination of the right foot revealed 
that the veteran's gait was normal. The veteran had clawing 
of the second through fifth right toes, with no heat, 
swelling, or erythema noted over the right fifth toe.  The 
right fifth toenail appeared to be normal.  No callosities 
were noted under the right fifth toe or the adjacent 
metatarsal head, but a mild, moderately painful callosity was 
located under the fourth metatarsal head on the right side. 
X-rays of the toes revealed flexion deformities of the 
proximal interphalangeal joints of the second through fifth 
toes.  The veteran was diagnosed with a status-post fracture 
of the right fifth toe, and with claw toes (toes two through 
five) of both feet.  

In a December 1999 statement, the veteran's representative 
wrote that the veteran complained of daily pain.  He 
indicated that the veteran's pain increased with cold weather 
and with prolonged standing.  

Pursuant to the Board's February 2000 remand, the veteran was 
afforded a VA examination in January 2001. The veteran 
reported that he had a sharp pain in his right foot.  The 
veteran described the location on the lateral aspect of the 
right foot and on the area of the right fifth toe.  He also 
indicated that he had some numbness in the lateral three toes 
of the right foot.  The veteran reported that his pain was 
associated with walking, and indicated that he had had some 
numbness of the right foot at night.  The veteran reported 
that he wore a prescribed orthotic in some of his shoes, but 
did not wear it daily because he did not want the insole to 
wear out.  The veteran reported that he was taking over-the-
counter medications to help alleviate some of the pain in his 
foot.  He denied any use of a cane, crutch, or any type of 
special shoe or brace.  He reported that he could walk up to 
two miles every few days in his athletic shoes and with the 
orthotics.   Upon examination of the right foot, no edema or 
erythema was noted.  The right fifth tarsal appeared more 
prominent than the left fifth tarsal.  There was mild pain on 
palpation to the fifth metatarsal head.  The veteran's right 
fifth toenail was mycotic.  The veteran showed a varus 
deformity of four degrees, inverted, which was normal.  X-
rays showed flexion deformities at the proximal 
interphalangeal joints of the second through the fifth toes, 
bilaterally.  There were no changes in terms of acute 
fracture or dislocation at the right fifth toe joint. 
 
The Board finds that the veteran's right fifth toe disability 
warrants a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).  

Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury.  38 C.F.R. § 4.71a (Diagnostic Code 
5284) (2002).  A 20 percent evaluation is assignable for 
moderately severe foot injuries, and a 30 percent evaluation 
is assignable for severe foot injuries.  Id.  A 40 percent 
evaluation for foot injuries may be assigned if there is loss 
of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284, note (2002).

In this regard, the Board notes that the term "moderately 
severe" as used in Diagnostic Code 5284 is not defined by 
regulation.  Nevertheless, the overall regulatory scheme 
relating to the feet and toes contemplates 20 percent ratings 
in cases where problems include such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5278) (2002) (no more than 10 percent is 
warranted even if the great toe is dorsiflexed).  A 20 
percent rating may also be assigned when there is moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  See 38 C.F.R. § 4.71a (Diagnostic Code 5283) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) ; 38 C.F.R. §§ 4.40, 4.45 (2002). The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  In 
cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot injury, and whether 
it involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

In the veteran's case, the medical evidence shows that the 
veteran has a flexion deformity at the interphalangeal joint 
of the right fifth toe.  As there is no indication that this 
deformity is "moderate" in severity, this would equate to a 
noncompensable rating under Diagnostic Code 5284.  However, 
the Board notes that the veteran reported having an increase 
in pain in his right fifth toe when he walked, and noted that 
his right fifth toe pain increased with prolonged standing.  
In addition, the veteran suggested that he had some 
incoordination and swelling associated with his right fifth 
toe.  He reported that he had to use a cane and orthotics in 
his shoes.  He could only walk up to two miles every few 
days, and apparently could only do this while wearing his 
athletic shoes and orthotics.  He had pain upon palpation.  
Therefore, the Board notes that the veteran experiences pain 
upon motion of his right fifth toe, particularly upon his use 
of the toe, such as when he walks.  Additionally, the Board 
notes that the veteran complained of daily pain, swelling, 
weakness, and numbness, as well as frequent flare-ups, 
associated with his right fifth toe, particularly in cold and 
damp weather. Thus, the Board concludes that the veteran's 
daily pain and frequent flare-ups are tantamount to the level 
of disability assignable for moderate foot injury under 
Diagnostic Code 5284. Therefore, given that the veteran 
experiences pain daily and specifically with his range of 
motion on use, the Board finds that, with resolution of doubt 
in the veteran's favor, a 10 percent rating is warranted 
under Diagnostic Code 5284.  DeLuca, supra.  

As to whether the veteran's service-connected right fifth toe 
disability rises to the level of 20 percent disabling or more 
under Diagnostic Code 5284, the Board finds that it does not 
as the veteran does not experience pain, fatigue, weakness, 
and incoordination beyond what is contemplated by the 10 
percent rating.  The Board points out that the veteran's 
right fifth toe disability has not been described as 
"moderately severe."  Additionally, the Board notes that 
the veteran is still able to work despite his pain. The 
salient point to be made is that, while painful, the veteran 
was able to move his right fifth toe at the above-noted 
examinations, and his disability has not adversely affected 
day-to-day activity.  Consequently, the Board does not find 
that application of 38 C.F.R. §§ 4.40, 4.45 allows for a 
rating in excess of 10 percent based on functional losses due 
to limitation of motion.

The Board has also considered whether the veteran would be 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5276 (flatfoot, acquired).  In the veteran's case, there 
is no evidence of record that indicates that he experiences 
pes planus of the right foot due to his right fifth toe 
disability.  As such, a rating under Diagnostic Code 5276 is 
not warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5276) 
(2002).

Additionally, the veteran would not be afforded a higher 
rating under Diagnostic Code 5278 (claw foot (pes cavus), 
acquired) because while the evidence indicates that the 
veteran does experience claw foot, there is no indication 
that he experiences unilateral claw foot including all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened, or plantar fascia due to 
his service-connected right fifth toe disability.  In 
addition, while a moderately painful callosity was noted 
under the right fourth metatarsal head, there is no 
indication that the veteran experiences marked tenderness 
under the other right metatarsal heads due to the his 
service-connected right fifth toe disability.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5278) (2002).  

The Board has also considered whether the veteran would be 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5283.  While the veteran has a flexion deformity of the 
interphalangeal joint of the right fifth toe, the medical 
evidence does not demonstrate that the veteran has moderately 
severe malunion of or nonunion of the tarsal or metatarsal 
bones.  As such, a rating under Diagnostic Code 5283 is not 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5283) (2002). 

With respect to Diagnostic Code 5277 (weak foot, bilateral), 
Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), Diagnostic Code 5280 (hallux valgus, unilateral), 
Diagnostic Code 5281 (hallux rigidus, unilateral, severe), 
Diagnostic Code 5282 (hammer toe), the Board notes that these 
diagnostic codes do not provide for a rating in excess of 10 
percent.  38 C.F.R. § 4.71a (Diagnostic Codes 5277, 5279, 
5280, 5281, and 5282) (2002).  Furthermore, to assign 
additional disability compensation under Diagnostic Codes 
5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283 based on 
symptoms due to the veteran's right fifth toe, such as pain, 
would amount to pyramiding.  38 C.F.R. § 4.14 (2002).  This 
is so because 10 percent rating under Diagnostic Code 5284 
already contemplates the veteran's pain.  DeLuca, supra.

The Board also notes that Diagnostic Code 5010, which is used 
to rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 
5010) (2002).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2002).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, as stated above, the 10 percent rating 
under Diagnostic Code 5284 already contemplates pain for the 
right fifth toe.  In this regard, an assignment of a separate 
rating for arthritis would also violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

As such, the Board finds that the veterans' right fifth toe 
disability warrants a 10 percent rating under Diagnostic Code 
5284, but no more.  Should the veteran's disability picture 
change in the future, he may be assigned an increased rating.  
38 C.F.R. § 4.1 (2002).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes the veteran has claimed that his right 
fifth toe disability has affected his ability to work.  
However, although the veteran experiences symptomatology 
associated with his disability, the schedular criteria take 
such factors into account.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2002) (codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of March 1994, the statement of the case issued in May 1994, 
and the supplemental statements of the case issued in June 
1997, October 1997, December 1998, June 1999, January 2002, 
and May 2002, that informed him of the applicable laws and 
regulations.  Specifically, these documents show that the RO 
notified the veteran of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The veteran's case 
was specifically remanded in February 2000 for further 
development.  The Board notes that the RO contacted Dr. S. 
for additional treatment records, and also scheduled the 
veteran for an additional VA examination.  Additionally, the 
Board finds that VA has obtained records from all sources 
identified by the veteran, including his post-service VA 
treatment records.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A 10 percent rating for a right fifth toe disability under 
38 C.F.R. § 4.71a is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

